Citation Nr: 1828527	
Decision Date: 05/11/18    Archive Date: 05/18/18

DOCKET NO.  15-01 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of a traumatic brain injury (TBI). 

2.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD). 

3.  Entitlement to a compensable rating for bilateral hearing loss. 

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Zi-Heng Zhu


INTRODUCTION

The Veteran had active service from September 2002 to January 2003, February 2003 to September 2004, and from May 2008 to July 2010. 

These matters came before the Board of Veterans' Appeals (Board) on appeal from rating decisions from May 2012 and June 2012, by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Veteran and his spouse presented testimony at a Board hearing before the undersigned Veterans Law Judge in June 2017.  A transcript of that hearing is of record. 

During the pendency of this claim, the Veteran raised the issue that the serviceconnected disabilities precluded him from securing or following a substantially gainful occupation.  The issue of unemployability was also raised by the representative and the Veteran's sister during the Veteran's hearing before the Board in June 2017.  The issue of entitlement to TDIU is ancillary to the Veteran's claim for increased rating and, therefore, is before the Board.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issues of entitlement to service connection for a TBI, entitlement to an increased rating for PTSD, and entitlement to TDIU, are REMANDED to the Agency of Original Jurisdiction.

FINDINGS OF FACT

1.  Prior to June 16, 2016, bilateral hearing loss was manifested by no worse than Level I hearing impairment in the both ears.

2.  From June 16, 2016, to June 14, 2017, bilateral hearing loss was manifested by a Level III hearing impairment in the right ear and no worse than Level IV hearing impairment in the left ear. 

3.  From June 14, 2017, bilateral hearing loss has been manifested by no worse than Level VI hearing impairment in both ears. 


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral hearing loss, prior to June 16, 2016, have not been met.  38 U.S.C.A. §§ 1110, 1131, 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.150, 3.321, 3.385, 4.3, 4.7, 4.85, 4.86, Diagnostic Code (DC) 6100 (2017).

2.  The criteria for an increased rating of 10 percent, but not higher, for bilateral hearing loss, from June 16, 2016, to June 13, 2017, have been met.  38 U.S.C.A. §§ 1110, 1131, 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.150, 3.321, 3.385, 4.3, 4.7, 4.85, 4.86, DC 6100 (2017).

3.  The criteria for an increased rating of 30 percent, but not higher, for bilateral hearing loss, as of June 14, 2017, have been met.  38 U.S.C.A. §§ 1110, 1131, 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.150, 3.321, 3.385, 4.3, 4.7, 4.85, 4.86, DC 6100 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.159 (2017); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated February 2012.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim). 
Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication in the June 2015 statement of the case. Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran allowed a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless). 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an adequate examination for the claims.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Disability ratings are determined by the application of the schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (2012). Separate diagnostic codes identify the various disabilities. The rating of a service-connected disability requires a review of the entire medical history regarding that disability.  38 C.F.R. §§ 4.1, 4.2 (2012).  When a reasonable doubt arises regarding the degree of disability, that reasonable doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2017). 

Where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings is permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and disability ratings are then combined 38 C.F.R. § 4.25 (2017). Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2017).  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes.  However the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259 (1994).  The Board has reviewed the service medical records and all other evidence of record pertaining to the history of the Veteran's service-connected disability.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  38 C.F.R. §§ 4.1, 4.2 (2017); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2017).  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, and the entire history of the disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Prior to June 16, 2016

The Veteran asserts that bilateral hearing loss is worse than compensated by a 0 percent rating.  During the relevant period prior to June 16, 2016, the Veteran was provided a VA audiological examination for hearing loss.  A review of the results of that examination, and other relevant evidence of record show that the Veteran's hearing loss, at worst, did not meet the criteria for a compensable rating under VA regulations.  Therefore, the Veteran's claim for a compensable rating for bilateral hearing loss prior to June 16, 2016 must be denied. 

In rating service-connected hearing loss, disability ratings are derived from a mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Ratings of bilateral hearing loss range from 0 percent to 100 percent based on impairment of hearing acuity.  To rate the degree of disability from defective hearing, the rating schedule establishes eleven auditory acuity levels designated from I for essentially normal acuity, through XI for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII (2017).  Audiological examinations used to measure impairment must be conducted by a state-licensed audiologist and must include both a controlled speech discrimination test (Maryland CNC) and pure tone audiometric tests.  38 C.F.R. § 4.85(a) (2017).

The Ratings Schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, based upon a combination of the percent of speech discrimination (horizontal rows) and the pure tone threshold average (vertical columns), which is the sum of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  38 C.F.R. § 4.85, DC 6100 (2017).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  38 C.F.R. § 4.85(b) (2017).

When the pure tone threshold at each of the four specified frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) (2015).

When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b) (2017).

Table VII is used to determine the percentage rating by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  The percentage rating is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e) (2017).
At a March 2012 VA audiological examination, the puretone thresholds, in decibels, were:




HERTZ



1000
2000
3000
4000
Average
RIGHT
10
10
30
55
26.25
LEFT
5
5
60
70
35

The average puretone threshold decibel loss was 26.25 in the right ear and 35 in the left ear.  Speech audiometry (Maryland CNC) found speech recognition ability of 96 percent in the right ear and of 94 percent in the left ear.  The examiner diagnosed sensorineural hearing loss in both ears. 

Applying the findings of the March 2012 VA examination to the rating criteria for hearing impairment, the Board finds that the criteria for a compensable rating for bilateral hearing loss were not met.  The Veteran's hearing acuity was measured using 38 C.F.R. § 4.85, Table VI. 38 C.F.R. § 4.86(a) (2017).  Under Table VI, the right ear hearing acuity was manifested by no more than level I impairment, and the left ear was manifested by a hearing acuity of no more than level I impairment.  Applying those findings to 38 C.F.R. § 4.85, Table VII of the Rating Schedule results in a 0 percent rating for bilateral hearing loss. 

The results found during the March 2012 examination represent the only objective audiological testing of the Veteran's hearing acuity available of record for the relevant period.  However, the results from that examination remain below the criteria required for a compensable rating.  38 C.F.R. §§ 4.85, Table VII (2017). Therefore, a rating greater than 0 percent is not warranted during the time period under review.  38 C.F.R. § 4.85(f) (2017).  The Board finds that the probative evidence does not show a more severe hearing loss disability than is currently contemplated by the 0 percent rating. 

The Board has considered the Veteran's statements regarding the severity of his bilateral hearing loss.  The Board acknowledges that the Veteran is competent to attest to the occurrence of lay-observable events or the presence of a disability or symptoms of a disability subject to lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  However, the clinical findings reported on examination are more probative than the Veteran's statements as he is not shown to have the requisite education, experience, and training to determine the severity level of service-connected bilateral hearing loss as it applies to the rating schedule.  Smith v. Derwinski, 1 Vet. App. 235 (1991).  The Board finds the VA examination most probative in establishing the specific level of hearing loss in light of the rating schedule, which is determined by objective levels of hearing acuity.  Therefore, considering the Veteran's subjective report, and weighing the probative medical evidence, the Board finds that the preponderance of the relevant evidence remains against the claim.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, reasonable doubt shall be resolved in favor of the claimant.  The Board finds that the preponderance of the evidence is against the assignment of a compensable rating prior to June 16, 2016, and that claim must be denied.  38 U.S.C.A. § 5107 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

From June 16, 2016, to June 13, 2017
      
From June 16, 2016, to June 13, 2017, the competent medical evidence shows that the Veteran's hearing acuity warranted a higher rating.  A June 16, 2016, VA audiological examination and other relevant evidence of record show that the Veteran's hearing loss met the objective rating criteria for a 10 percent rating.  

At a June 16, 2016, VA audiological examination, the puretone thresholds, in decibels, were:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
25
75
80
50
LEFT
25
30
85
85
56.25

The average puretone threshold decibel loss was 50 in the right ear and 56.25 in the left ear.  While speech recognition ability was noted on the examination report as 96 percent, those results were not explicitly noted as being conducted under the Maryland CNC guidelines, as required by VA regulations to be considered as part of any evaluation for increased rating.  Therefore, applying those results to measure the Veteran's hearing acuity would be improper. 

Applying the findings of this examination to the rating criteria for hearing impairment, the Board finds that the criteria for a compensable, 10 percent rating, but not higher, for bilateral hearing loss have been met.  The Veteran's hearing acuity was measured using 38 C.F.R. § 4.85, Table VIA, as there was no confirmed reported Maryland CNC result for speech recognition.  38 C.F.R. § 4.86(a) (2017).  Under Table VIA, the right ear hearing acuity was manifested by level III impairment, and the left ear was manifested by a hearing acuity of level IV impairment.  Applying those findings to 38 C.F.R. § 4.85, Table VII of the Rating Schedule results in a 10 percent rating for bilateral hearing loss. 

Therefore, as the evidence of record is in favor of the Veteran's claim for an increased rating, the Board finds that the Veteran's hearing loss warrants a 10 percent rating, but not higher, from June 16, 2016, to June 13, 2017; and to that extent, the claim must be granted.  The preponderance of the evidence is against the assignment of any higher rating for this period. 

As of June 14, 2017
      
As of June 14, 2017, the competent medical evidence shows that the Veteran's hearing acuity worsened, warranting a higher rating of 30 percent for bilateral hearing loss.  A June 14, 2017, VA audiology examination and other relevant evidence of record show that the Veteran's hearing loss met the objective rating criteria for a 30 percent rating.

At a June 14, 2017, VA audiological examination, the puretone thresholds, in decibels, were:




HERTZ



1000
2000
3000
4000
Average
RIGHT
35
75
85
95
72.5
LEFT
45
50
90
100
71.25

The average puretone threshold decibel loss was 72.5 in the right ear and 71.25 in the left ear.  While speech recognition ability was noted on the examination, those results were explicitly noted as not being conducted under the Maryland CNC guidelines, as required by VA regulations to be considered as part of any rating for increased rating.  Therefore, applying those results to measure the Veteran's hearing acuity would be improper. 

Applying the findings of the examination to the rating criteria for hearing impairment, the Board finds that the criteria for a 30 percent rating, but not higher, for bilateral hearing loss have been met.  The Veteran's hearing acuity was measured using 38 C.F.R. § 4.85, Table VIA, as there was no reported Maryland CNC test result for speech recognition. 38 C.F.R. § 4.86(a) (2017).  Under Table VIA, the right ear hearing acuity was manifested by level VI impairment, and the left ear was manifested by a hearing acuity of level VI impairment.  Applying those findings to 38 C.F.R. § 4.85, Table VII of the Rating Schedule results in a 30 percent rating for bilateral hearing loss. 

Therefore, as the evidence of record is in favor of the claim for an increased rating, the Board finds that the Veteran's hearing loss warrants a 30 percent rating, but not higher, as of June 14, 2017, but not earlier, and to that extent, the claim must be granted.  The Board finds that the preponderance of the evidence is against the assignment of any higher rating for this period.







ORDER

Entitlement to a compensable rating for bilateral hearing loss prior to June 16, 2016, is denied. 

Entitlement to a rating of 10 percent, but not higher, for bilateral hearing loss, from June 16, 2016, to June 13, 2017, is granted.  

Entitlement to a rating of 30 percent, but not higher, for bilateral hearing loss, as of June 14, 2017, is granted.  


REMAND

The Board finds that additional development is required for the remaining claims on appeal. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claims.

The Veteran was provided VA examinations of PTSD in March 2012 and April 2015, the most recent being over three years ago.  The Board recognizes that, generally, the mere passage of time is not a sufficient basis for a new examination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  However, further allegations and evidence of a worsening condition regarding the Veteran's PTSD have been set forth by the Veteran since that examination.  Specifically, in 2016 the Veteran was committed twice to inpatient care for PTSD, as shown in his two separate 100 percent rating periods for convalescence.  Additionally, the Veteran has also provided multiple lay statements from family and friends since that most recent VA examination attesting to the Veteran's progressively worsening condition, to include the Veteran's own testimony at the hearing before the undersigned. 

When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a more current examination.  Weggenman v. Brown, 5 Vet. App. 281 (1993).  The Board finds that not only is the last examination remote, but the examination appears to no longer indicate the Veteran's current level of disability due to PTSD.  While the Board recognizes that there is an abundance of VA psychiatric medical evidence or record, especially from 2016 inpatient treatments, the Board finds those records to be incomplete in assessing the totality of the functional, social, and occupational effects of the symptoms and manifestations from PTSD.  Therefore, further development is required. 

Consequently, after all outstanding medical records are associated with the claims file, a more contemporaneous examination is needed to fully and fairly rate the claim for an increased rating for PTSD.  Allday v. Brown, 7 Vet. App. 517 (1995); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).

With regard to the claim for service connection for residuals of a TBI, the Board finds that additional development, to include an addendum or new opinions with regard to the nature and etiology of claimed residuals of a TBI is required.  The Veteran has been provided with two VA examinations with regard to a claimed TBI, in March 2012 and March 2015.  After a thorough review of the examinations, in conjunction with the Veteran's examinations for PTSD, the Board finds that the examinations are incomplete. 

The Board notes that in both VA examinations for TBI, the VA examiner both found that no residuals of TBI were present, and that, in essence, the symptoms, as described by the Veteran, to include memory loss, disorientation, and headaches, were either not present or related to service-connected PTSD.  In the March 2012 VA examination, the VA examiner found no diagnoses for residuals of TBI, while noting symptoms such as attention issues, headaches, orientation issues, and memory loss.  The VA examiner found that the Veteran was not concussed during any part of his active service, to include during a December 2003 IED incident, and found no symptoms of a TBI.  A March 2015 VA examination report noted that the vast majority of the Veteran's previously asserted symptoms were not present, with the exception of memory loss, which the examiner attributed to PTSD.  The examiner ultimately noted no diagnosis for residuals of TBI, and noted no relationship between those symptoms and service.  

However, a subsequent April 2015 VA examination assessing the nature and severity of PTSD, found explicitly the existence of residual of a TBI, and explicitly noted that symptoms such as memory loss were not attributable to PTSD.  The Board finds that opinion makes the previous examinations incomplete and additional opinion must be obtained reconciling that discrepancy between the distribution of symptoms between a claimed TBI and PTSD. 

Additionally, the Board finds that the March 2015 VA examination also did not speak to those symptoms noted by the Veteran and his family and friends, throughout the claims period.  The Veteran has continuously asserted that his symptoms include not only memory loss, but also dizziness, disorientation, and headaches.  The Board finds that the claimed symptoms must be assessed and evaluated by an examiner in determining whether any are considered to be chronic residuals of a TBI that constitute a disability. 

Remand is also required for the claim of entitlement to TDIU because that claim is inextricably intertwined with the other claims on appeal.  Harris v. Derwinski, 1Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA medical records of treatment since October 2009, to include any hospitalizations.

2.  After obtaining appropriate authorization, obtain any private treatment records identified by the Veteran.

3.  Then, schedule the Veteran for a VA examination of PTSD.  The examiner must review the claims file and must note that review in the report.  The examiner is specifically asked to report on the current nature and severity of the Veteran's psychiatric condition, to include a current diagnosis.  A complete rationale for any opinion expressed should be included in the examination report. The examiner should opine as to the level of occupational and social impairment due to PTSD, and should describe the symptoms that cause those levels of impairment.  If the examiner is unable to differentiate between symptomatology due to PTSD and due to any nonservice­ connected disability, the examiner should so state.  The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran is unable to secure or follow a substantially gainful occupation by reason of service­ connected disabilities.  If the Veteran is felt capable of work despite the service-connected disabilities, the examiner should state what type of work and what accommodations would be necessary due to the service­ connected disabilities.  In addition, the examiner should make an explicit finding as to whether the Veteran currently has any other distinguishable psychiatric disabilities, to include residuals of a TBI.

5.   Then, schedule the Veteran for a VA examination for claimed residuals of a TBI.  The examiner must review the claims file and must note that review in the report.  The examiner is specifically asked to report on the current nature and etiology of the claimed symptoms related to a claimed TBI during service, to specifically include memory loss, dizziness, disorientation, and headaches.  The examiner should provide a current diagnosis or should explain why a current diagnosis is not warranted.  A complete rationale for any opinion expressed should be included in the examination report.  The examiner is asked to first review the examination reports for PTSD, prior to allocating any claimed symptoms or manifestations to the psychiatric condition; and if the examiner finds that the claimed symptoms are a part of the psychiatric conditions, the examiner must reconcile any such opinion with any findings to the contrary of record.

6. Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


